Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered January 12, 1995, which granted defendant’s motion to dismiss the complaint for lack of standing (CPLR 3211 [a] [3]), unanimously affirmed, with costs.
Plaintiff was not a partner in the partnership on whose behalf he purports to sue, and therefore does not have standing to bring a derivative suit (see, Levine v Murray Hill Manor Co., 143 AD2d 298, 301, lv dismissed 73 NY2d 995). Plaintiff alleges causes of action for breach of defendant’s fiduciary duty to the partnership, wrongs that give rise only to a derivative suit on behalf of the partnership, and not a private cause of action, even though plaintiff’s interest in the partnership was allegedly diminished (see, Strain v Seven Hills Assocs., 75 AD2d 360, 371). Accordingly, the complaint was properly dismissed. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Mazzarelli, JJ.